Exhibit 10.6
AMENDMENT
TO
ALNYLAM PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2004 EMPLOYEE STOCK PURCHASE PLAN
C. The Alnylam Pharmaceuticals, Inc. Amended and Restated 2004 Employee Stock
Purchase Plan (as amended, the “Plan”) is hereby amended by the Board of
Directors of Alnylam Pharmaceuticals, Inc. (the “Company”), subject to approval
of the Company’s stockholders, to, among other things, increase the aggregate
number of shares authorized for issuance under the Plan by 750,000 shares of
common stock, par value $0.01 per share, of the Company:
1. The second sentence of the second paragraph of the Plan is hereby amended and
restated in its entirety as follows:
“An aggregate of 1,965,789 shares of Common Stock have been approved for this
Plan.”
D. Except as amended herein, the Plan is confirmed in all other respects.
Approved by the Board of Directors on March 1, 2020.



